This is an action for the refund of taxes paid under pro - test and the appellant alleges that the judgment dismissing the complaint should be reversed because the complaint is sufficient in so far as it alleges that the Treasurer is collecting or attempting to collect a tax without authority of law and that his alleged authority, part of Act No. 55 of June, 1919, is unconstitutional as it imposes a tax on imports. Held: That a complaint based on an alleged unconstitutional statute should contain a specific allegation to show such unconstitutionality; that this question cannot be raised for the first time on appeal; that sm allegation that “the automobiles were received in Porto Eico ’ ’ is not a sufficient averment that they were imported. The word “import” generally means to bring into the United States from a foreign port. On the other hand, the allegation that “the defendant levied a tax without any authority therefor” is a conclusion of law.
The judgment was affirmed, but the case was remanded so that the plaintiff should be allowed to file an amended complaint.
Mr. Justice Wolf
delivered the opinion of the court.